DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 were rejected in Office Action mailed on 06/09/2021.
Applicant filed a response, amended claims 1, cancelled claim 7, and added claim 14.
Claims 1-6 and 8-14 are currently pending in the application, of claims 11-13 are withdrawn from consideration.
The merits of claims 1-6, 8-10 and 14 are addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sealing portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims ---1-6, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. Patent Application Publication 2016/0204398 – cited in IDS) and further in view of and further in view of Kim et al. (U.S. Patent Application Publication 2016/0254504 – cited in IDS).
Regarding claim 1, Moon teaches a cartridge for battery cells (abstract), comprising:
an upper cooling plate (134a) and a lower cooling plate (134b) having a plate shape (i.e., cooling plate) (paragraph [0052]) and spaced apart from each other  (paragraph [0062]) (as shown in figure 5), wherein a cooling channel (i.e., coolant flow channel) is formed between the upper cooling plate (134a) and the lower cooling plate (134b) (paragraph [0062]);
a main frame (i.e., cartridge frame) (132) (paragraph [0054], [0061]) surrounding an outer circumference of the upper cooling plate (134a) and the outer circumference of the lower 
a support portion disposed at the cooling channel (see figure 5 below) including:
at least one support bar (133) (i.e., ribs) (paragraph [0063]) having a bar shape elongated in the flow direction of the cooling channel (as shown in figure 5) and supporting the upper and lower cooling plate (as shown in figure 5).

    PNG
    media_image1.png
    497
    671
    media_image1.png
    Greyscale

Moon does not teach the specifics of at least one support rib protruding from the at least one support bar in an upper direction and a lower direction to support the upper cooling plate and the lower cooling plate.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support portion of Moon to have a configuration including a support bar from which the support rib protrude as described in Kim in order to provide uniform and stable support to the cooling plates.  

    PNG
    media_image2.png
    249
    451
    media_image2.png
    Greyscale

Regarding claim 2, Moon teaches a vertical length of the at least one support rib between an upper surface and a lower surface of the at least one supporting rib is equal than a minimum spacing between the upper cooling plate (134a) and the lower cooling plate (134b) (as shown in figure 5 above) (i.e., cooling fin constituted by cooling plates are interposed between battery cells and cartridge for fixing the cooling fin - paragraph [0054]. Coolant flow 
Regarding claim 3, Moon teaches the at least one supporting rib (133) is formed at a center portion of the cooling channel in the flow direction of the cooling channel (as shown in figure 5) (paragraph [0063]).
Regarding claim 4, Moon teaches the at least one support rib (133) is provided in plurality (as shown in figure 5) (paragraph [0063]),
	wherein each support rib has an upper surface (see figure 5 below), a lower surface (see figure 5 below), and a vertical length extending between the upper surface and the lower surface (as shown in figure 5).
Moon does not explicitly articulate the support ribs have a progressively longer vertical length the further away from a sealing portion of the battery cell. However, Moon teaches a sealing portion (i.e., sealing member) (129) (paragraph [0058]) and teaches the battery module having configurations for small, medium and large battery cells (paragraph [0002]-[0004]). While the particulars of the length of the support rib are not explicitly articulated, scaling up or down the components to form a desired size and space within a specific configuration or to provide a desired power output would be obvious to a person with ordinary skill in the art absent evidence that those sizes or lengths and the space between components are critical. See In re Rose, 105 USPQ 237 (CCPA 1955). 

    PNG
    media_image3.png
    497
    671
    media_image3.png
    Greyscale

Regarding claims 5-6, Moon teaches the at least one support rib is provided in plurality in the flow direction of the cooling channel (paragraph [0063]) and formed to at least one front end, a center and a rear end of the cooling channel in the flow direction (as shown in figure 5). Moon does not explicitly articulate the specifics of the vertical lengths of the support ribs being different from each other or the center portion being longer than vertical lengths of the front and rear end. However, Moon teaches the battery module having configurations for small, medium and large battery cells (paragraph [0002]-[0004]). While the particulars of the length of the support rib are not explicitly articulated, scaling up or down the components to form a desired size and space within a specific configuration or to provide a desired power output would be obvious to a person with ordinary skill in the art absent evidence that those sizes or lengths and the space between components are critical. See In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 8, Moon teaches the cartridge as described above in claim 1. Moon does not teach the particulars of the support rib includes coupling protrusions formed to 
Kim, also directed to a cartridge for battery cells (i.e., frame for battery cells) (paragraph [0048]), teaches a frame having a support portion (i.e., support member) (300) with support ribs (as shown in figure 4) (paragraph [0070]). Further, Kim teaches the support rib includes coupling protrusions (B) formed to protrude from an upper surface thereof that supports the upper cooling plate (110) (as shown in figure 4) and a lower surface thereof that supports the lower cooling plate (120) (as shown in figure 4), and 5wherein the upper cooling plate (110) and the lower cooling plate (120) have recessed coupling grooves (H) (see figure 4 below) respectively formed at inner surfaces thereof so that the coupling protrusions (B) are inserted and coupled therein (as shown in figure 4) (paragraphs [0069]-[0072]). Kim teaches this configuration enlarge the contact area between the support member (300) and the cooling plates (110, 120) improving fixing strength and preventing deformation of cooling plates more effectively. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support portion of Moon to include the specifics of having coupling protrusions as taught by Kim in order to enlarge the contact area between the support member and the cooling plates improving fixing strength and preventing deformation of cooling plates more effectively. 

    PNG
    media_image4.png
    310
    483
    media_image4.png
    Greyscale

Regarding claim 9, Moon teaches the cartridge as described above in claim 1 to include the upper cooling plate (134a) and lower cooling plate (134b). Moon does not explicitly articulate the specifics of the vertical length of the supporting rib between an upper surface and a lower surface of the support rib being in a way where the cooling plates are inclined. However, Moon teaches the battery module having configurations for small, medium and large battery cells (paragraph [0002]-[0004]). As such, scaling up or down the components to form a desired size and space within a specific configuration or to provide a desired power output would be obvious to a person with ordinary skill in the art absent evidence that those sizes or lengths and the space between components are critical. See In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Moon teaches the upper cooling plate (134a) has an upper surface making contact with a first battery cell (120) (as shown in figure 4-5) (i.e., cooling plates 134a and 134b interposed between corresponding ones of the battery cells 120) (paragraph [0054]), and 

Regarding claim 14, Moon teaches the cartridge as described above in claim 1 to include a plurality of support ribs but is silent with regards to the support ribs spaced along the flow direction of the at least one support bar such that an upper surface of the at least one support bar is spaced from a lower surface of the upper cooling plate thereby providing gaps for coolant to flow across the upper surface of the at least one support bar. Nonetheless, Kim teaches such configuration (see figure 5 of Kim below). Kim teaches this configuration can provide uniform and stable support to the cooling plates (110, 120) (paragraphs [0074]-[0079). As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support portion of Moon to have a configuration including a support bar from which the support rib protrude as described in Kim in order to provide uniform and stable support to the cooling plates.  

    PNG
    media_image5.png
    546
    877
    media_image5.png
    Greyscale

Response to Arguments
Applicant argue the proposed amendments discussed during an Interview held on June 28, 2021 include the subject matter of dependent claim 7 and further the particulars of the at least one support ribs protrudes normal to the at least one support bar in an upper direction and a lower direction to support both the upper and lower cooling plate. 
Examiner respectfully disagree. Nowhere in the claims is recited the specifics of the at least one support ribs protruding normal to the at least one support bar in an upper direction and a lower direction to support both the upper and lower cooling plate. 
Applicant further argue that Examiner indicated it would not be necessary to specify the features of the at least one support rib protruding normal to the at least one support bar. 
Examiner respectfully disagree. As indicated in the interview summary filed on 07/01/2021, Examiner states “Discussed possible solutions to expedite prosecution of the application to include the specifics as recited in the attached interview agenda…” The agenda included the new amendments and it was also discussed adding additional features such as the at least one support rib protruding normal to the at least one support bar to distinguish from the prior art. Examiner does not recall agreeing that it would not be necessary to add such features. 
Applicant argue that both Moon and Kim fail to disclose the at least one support bar in combination with the at least one support rib as now recited. 
Examiner respectfully disagree. Moon as modified by Kim teach the particulars as now recited in independent claim 1 (see page 5, lines 9-11 and page 6, lines 1-14 above). Kim clearly 
Applicant further argue that the rejection of claims 4-6 and 9 is not a matter of design choice as Moon only recognizes the battery modules can be different sizes depending on use, i.e., mobile phones (small) and vehicles (large). 
Examiner respectfully disagree. For that matter, one of ordinary skill in the art would appreciate that different applications for battery sizes require different shapes, dimension, configuration, etc. of the battery components. For instance, the configuration of a mobile phone battery or a vehicle battery may require the components to have different shapes where the length of the support rib varies to accommodate the battery. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maguire et al. (U.S. Patent Application Publication 2012/0177952).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723